UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7437


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYNISHA MARTIN KADIRI, a/k/a Martin Kadiri, a/k/a T D Martin, a/k/a Tynisha
Martin, a/k/a Shug,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cr-00367-JKB-1)


Submitted: April 7, 2021                                          Decided: April 26, 2021


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tynisha Martin Kadiri, Appellant Pro Se. Matthew James Maddox, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tynisha Martin Kadiri appeals the district court’s order denying relief on her 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, __ F.3d __, __, No. 20-7009, 2021 WL 1216543, at *2-4 (4th Cir. Apr. 1, 2021)

(providing standard of review and outlining steps for evaluating compassionate release

motions). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2